Name: 2009/297/EC: Commission Decision of 26 March 2009 amending Decision 2008/866/EC as regards its period of application (notified under document number C(2009) 1876) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  fisheries;  agricultural activity;  information and information processing
 Date Published: 2009-03-27

 27.3.2009 EN Official Journal of the European Union L 81/22 COMMISSION DECISION of 26 March 2009 amending Decision 2008/866/EC as regards its period of application (notified under document number C(2009) 1876) (Text with EEA relevance) (2009/297/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (2) was adopted as a result of contamination with the hepatitis A virus (HAV) of certain bivalve molluscs imported from Peru which were identified as being at the origin of an outbreak of hepatitis A in humans. That Decision applies until 31 March 2009. (2) The Peruvian authorities have provided certain information concerning the corrective measures put in place to improve control of the production of bivalve molluscs intended for export to the Community. (3) That information is, however, insufficient and a Commission inspection is to be carried out in Peru. (4) Pending the submission of all relevant information by the Peruvian authorities and the results of that inspection, it is appropriate to extend the application of Decision 2008/866/EC until 30 November 2009. (5) Decision 2008/866/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, 31 March 2009 is replaced by 30 November 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 307, 18.11.2008, p. 9.